EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders M~Wave, Inc. and Subsidiary We consent to the incorporation by reference in Registration Statement (No. 333-119269 and No. 33-72650) on Form S-8 of M-Wave, Inc. and Subsidiaries of our report dated March 31, 2008 relating to our audits of the consolidated financial statements, which appear in this Annual Report on Form 10-KSB of M-Wave, Inc. for the year ended December 31, 2007. /s/ McGladrey & Pullen, LLP Schaumburg,
